DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-final communication in response to communication filed 1/23/2021.
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-14 in the reply filed on 1/19/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afridi et al. [2018/0166915].
With respect to claim 1, figure 12 of Afidi et al. discloses a matching network comprising: a pair of input terminals [output of inverter];

at least two reactive components [inductors and capacitors ] disposed between the pair of input terminals and the pair of output terminals,
wherein one of the reactive components comprises a coupled-inductor [inductors are magnetically coupled].
	With respect to claim 2, figure 12 of Afidi et al. discloses the matching network of claim 1, wherein the second reactive component is a capacitor.
	With respect to claim 3, figure 12 of Afidi et al. discloses the matching network of claim 2, wherein the capacitor is at least partially realized using the parasitic capacitances of the environment [parasitic capacitances are always present].
	With respect to claim 4, figure 12 of Afidi et al. discloses the matching network of claim 1, wherein the matching network is disposed in a capacitive wireless power transfer (WPT) system.
	With respect to claim 13, figure 12 of Afidi et al. discloses the matching network of claim 1, wherein the matching network comprises a multi-stage matching network utilizing coupled inductors.
	With respect to claim 14, figure 12 of Afidi et al. discloses the matching network of claim 13, wherein the coupled inductors are coupled in-between the multiple stages of the matching network.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afridi et al.
With respect to claims 7 and 8, figure 12 of Afridi et al. discloses all limitations of the claims except, wherein the coupled-inductor comprises two or more parallel windings.
However, the examiner takes official notice that one skilled in the art would understand the effects of coupling inductors in parallel to manipulate overall inductance.

Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Afridi et al. in view of Zhou et al. [2018020466].
With respect to claim 5, figure 12 of Afridi et al. discloses all limitations of the claim except the matching network of claim 4, wherein the coupled-inductor comprises flat wire.
However, claim 6 of Zhou et al. discloses coupled inductors formed with flat wire.
It would have been obvious to one skilled in the art at the time the invention was made to use flat wire to form the inductors of Afridi et al since it was a known technique in the art. 
With respect to claim 6 the above combination discloses the matching network of claim 1, wherein the coupled-inductor comprises flat wire.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN JAGER/
Primary Examiner, Art Unit 2842
1/23/2021